Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 9/29/2022, in which claims 1-2, 6-7, 11-12, 16-17, and 21-22 are amended. Claims 1-22 are currently pending.
Response to Arguments
The rejections to claims 7, and 17 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
As to claims 1, 11, and 21, applicants submit the following argument.
“Barman merely discloses the toolbar 1220 that presents a variety of different views for the user to select from. FIG. 12A shows the "SD Friends" window as the active viewable window. (Barman, par. [0069]; FIG. 12A). Applicant respectfully submits that the tab associated with "SD friends" as shown in FIG. 12A cannot correspond to the "group selectable item" because there is no teaching in Barman of the "SD friends" tab including "a first portion associated with a group details request and a second portion associated with a group communication session."”

The examiner respectfully disagrees. Barman discloses that the user may select a tab ("a first portion associated with a group details request") in order to view the window for it [See ¶-69]. Fig 12A shows the cards (group details) for the group SD Friends [See ¶-69].
Applicant’s additional arguments with respect to claims 1 – 22 have been considered but are moot in view of a new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-10, 12-14, and 16-18 of U.S. Patent No. 10936157. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions.
As to claim 1, claim 1 of patent no. 10936157 discloses a system comprising: a processor; and a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising: [“system comprising: a processor; and a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising:”]
causing a group selectable item to be displayed on a first client device, [“cause a communication list interface that includes a group selectable item to be displayed on the first client device”]
wherein the group selectable item includes a first portion associated with a group details request and a second portion associated with a group communication session; [“wherein the request for the group communication session is generated by the first client device when the first user selects a first portion of the group selectable item displayed on the first client device; … wherein the group details request is generated by the first client device when the first user selects a second portion of the group selectable item displayed on the first client device;”]
receiving the group details request from the first client device, wherein the group details request is generated by the first client device when a first user selects a portion of the group selectable item displayed on the first client device, the first user associated with the first client device; and [“receive a group details request from the first client device, wherein the group details request is generated by the first client device when the first user selects a second portion of the group selectable item displayed on the first client device; and”]
in response to receiving the group details request, causing a group card interface to be displayed by the first client device, wherein the group card interface comprises a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices, [“in response to receiving the group details request, cause a group card interface to be displayed by the first client device, wherein the group card interface comprises a location sharing selectable item that allows a location of the first client device to be shared with the group of client devices”]
wherein the group of client devices comprises the first client device, a second client device, and a third client device [“wherein a group of client devices comprises the first client device, the second client device and the third client device”].
As to claim 2, claim 1 of patent no. 10936157 discloses the system of claim 1, wherein the system to perform operations further comprising: receiving a request for the group communication session from the first client device, wherein the request for the group communication session is generated by the first client device when the first user selects the second portion of the group selectable item displayed on the first client device [“receive a request for a group communication session from the first client device, wherein the request for the group communication session is generated by the first client device when the first user selects a first portion of the group selectable item displayed on the first client device;”]. 
As to claim 3, claim 1 of patent no. 10936157 discloses the system of claim 2, wherein the system to perform operations further comprising: in response to receiving the request for the group communication session, causing a communication interface for the group communication session to be displayed at the first client device, wherein the group communication session is between the group of client devices [“in response to receiving the request for the group communication session, cause a communication interface for the group communication session to be displayed at the first client device, wherein the group communication session is between the group of client devices;”].
As to claim 4, claim 3 of patent no. 10936157 discloses the system of claim 3, wherein the system to perform operations further comprising: receiving content for an electronic message from the first client device to the group of client devices for the group communication session [“receiving content for an electronic message from the first client device to the group of client devices via the communication interface for the group communication session.”].
As to claim 5, claim 4 of patent no. 10936157 discloses the system of claim 4, wherein the system to perform operations further comprising: in response to the content for the electronic message being received, causing the group selectable item including a new message indication to be displayed by the second client device and the third client device, respectively [“in response to the content for the electronic message being received, causing the group selectable item including a new message indication to be displayed by the second client device and the third client device, respectively.”].
As to claim 6, claim 5 of patent no. 10936157 discloses the system of claim 1, wherein the group card interface includes locations of client devices in the group of clientPRELIMINARY AMENDMENTPage 4 devices, a group name editing item to edit a name of the group of client devices, [“wherein the group card interface includes locations of client devices in the group of client devices, a group name editing item to edit a name of the group of client devices,”]
a mute item that allows the first client device to stop receiving notifications associated with media content item from the group of client devices, a do not disturb item that allows the first client device to stop receiving notifications associated with the group of client devices, [“a mute item that allows the first client device to stop receiving notifications associated with media content item from the group of client devices, a do not disturb item that allows the first client device to stop receiving notifications associated with the group of client devices,”]
a clear electronic messages item that allows the first client device to clear the electronic messages in a group communication session, an add member item that allows the first client device to add a fourth client device to the group of client devices, or a leaving group item that allows the first client device to be removed from the group of client devices [“a clear electronic messages item that allows the first client device to clear the electronic messages in the communication session, an add member item that allows the first client device to add a fourth client device to the group of client devices, or a leaving group item that allows the first client device to be removed from the group of client devices”].
As to claim 7, claim 7 of patent no. 10936157 discloses the system of claim 1, wherein the system to perform operations further comprising: causing a communication list interface to be displayed on the first client device including an individual selectable item associated with the second client device that includes a second avatar [“wherein the communication list interface displayed on the first client device further includes an individual selectable item associated with the second client device that includes the second avatar.”].
As to claim 8, claim 8 of patent no. 10936157 discloses the system of claim 7, wherein the system to perform operations further comprising: receiving a request for an individual communication session from the first client device, wherein the request for the individual communication session is generated by the first client device when the first user selects the individual selectable item associated with the second client device that is displayed on the first client device [“receiving a request for an individual communication session from the first client device, wherein the request for the individual communication session is generated by the first client device when the first user selects a first portion of the individual selectable item associated with the second client device that is displayed on the first client device.”].
As to claim 9, claim 9 of patent no. 10936157 discloses the system of claim 8, wherein the system to perform operations further comprising: causing the communication interface for the individual communication session to be displayed at the first client device, wherein the individual communication session is between the first client device and the second client device [“causing the communication interface for the individual communication session to be displayed at the first client device, wherein the individual communication session is between the first client device and the second client device.”].
As to claim 10, claim 1 of patent no. 10936157 discloses the system of claim 1, wherein the group selectable item comprises an avatar associated with the second client device and an avatar associated with the third client device [“generate a first avatar based on a first user identifier associated with a first user of a first client device, a second avatar based on a second user identifier associated with a second user of a second client device, and a third avatar based on a third user identifier associated with a third user of a third client device, … wherein the group selectable item includes the second avatar and the third avatar;”].
As to claim 11, claim 10 of patent no. 10936157 discloses the method comprising: causing, by a processor, a group selectable item to be displayed on a first client device, [“causing a communication list interface that includes a group selectable item to be displayed on the first client device,”]
wherein the group selectable item includes a first portion associated with a group details request and a second portion associated with a group communication session; [“wherein the request for the group communication session is generated by the first client device when the first user selects a first portion of the group selectable item displayed on the first client device; … wherein the group details request is generated by the first client device when the first user selects a second portion of the group selectable item displayed on the first client device;”] 
receiving the group details request from the first client device, wherein the group details request is generated by the first client device when a first user selects a portion of the group selectable item displayed on the first client device, the first user associated with the first client device; and [“receiving a group details request from the first client device, wherein the group details request is generated by the first client device when the first user selects a second portion of the group selectable item displayed on the first client device; and”]
in response to receiving the group details request, causing a group card interface to be displayed by the first client device, wherein the group card interface comprises a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices, [“in response to receiving the group details request, causing a group card interface to be displayed by the first client device, wherein the group card interface comprises a location sharing selectable item that allows a location of the first client device to be shared with the group of client devices”]
wherein the group of client devices comprises the first client device, a second client device, and a third client device [“wherein a group of client devices comprises the first client device, the second client device and the third client device,”].
As to claim 12, claim 10 of patent no. 10936157 discloses the method of claim 11, further comprising: receiving a request for the group communication session from the first client device, wherein the request for the group communication session is generated by the first client device when the first user selects the second portion of the group selectable item displayed on the first client device [“receiving a request for a group communication session from the first client device, wherein the request for the group communication session is generated by the first client device when the first user selects a first portion of the group selectable item displayed on the first client device;”].
As to claim 13, claim 10 of patent no. 10936157 discloses the method of claim 12, further comprising: in response to receiving the request for the group communication session, causing a communication interface for the group communication session to be displayed at the first client device, wherein the group communication session is between the group of client devices [“in response to receiving the request for the group communication session, causing a communication interface for the group communication session to be displayed at the first client device, wherein the group communication session is between the group of client devices;”].
As to claim 14, claim 12 of patent no. 10936157 discloses the method of claim 13, further comprising: receiving content for an electronic message from the first client device to the group of client devices for the group communication session [“receiving content for an electronic message from the first client device to the group of client devices via the communication interface for the group communication session.”].
As to claim 15, claim 13 of patent no. 10936157 discloses the method of claim 14, further comprising: in response to the content for the electronic message being received, causing the group PRELIMINARY AMENDMENTPage 6selectable item including a new message indication to be displayed by the second client device and the third client device, respectively [“in response to the content for the electronic message being received, causing the group selectable item including a new message indication to be displayed by the second client device and the third client device, respectively.”].
As to claim 16, claim 14 of patent no. 10936157 discloses the method of claim 11, wherein the group card interface includes locations of client devices in the group of client devices, a group name editing item to edit a name of the group of client devices, a mute item that allows the first client device to stop receiving notifications associated with media content item from the group of client devices, [“wherein the group card interface includes locations of client devices in the group of client devices, a group name editing item to edit a name of the group of client devices, a mute item that allows the first client device to stop receiving notifications associated with media content item from the group of client devices,”]
a do not disturb item that allows the first client device to stop receiving notifications associated with the group of client devices, a clear electronic messages item that allows the first client device to clear a group electronic messages in the communication session, an add member item that allows the first client device to add a fourth client device to the group of client devices, or a leaving group item that allows the first client device to be removed from the group of client devices [“a do not disturb item that allows the first client device to stop receiving notifications associated with the group of client devices, a clear electronic messages item that allows the first client device to clear the electronic messages in the communication session, an add member item that allows the first client device to add a fourth client device to the group of client devices, or a leaving group item that allows the second client device to be removed from the group of client devices”].
As to claim 17, claim 16 of patent no. 10936157 discloses the method of claim 11, further comprising: causing a communication list interface to be displayed on the first client device including an individual selectable item associated with the second client device that includes a second avatar [“wherein the communication list interface displayed on the first client device further includes an individual selectable item associated with the second client device that includes the second avatar.”].
As to claim 18, claim 17 of patent no. 10936157 discloses the method of claim 17, further comprising: receiving a request for an individual communication session from the first client device, wherein the request for the individual communication session is generated by the first client device when the first user selects the individual selectable item associated with the second client device that is displayed on the first client device [“receiving a request for an individual communication session from the first client device, wherein the request for the individual communication session is generated by the first client device when the first user selects a first portion of the individual selectable item associated with the second client device that is displayed on the first client device;”].
As to claim 19, claim 17 of patent no. 10936157 discloses the method of claim 18, further comprising: causing the communication interface for the individual communication session to be displayed at the first client device, wherein the individual communication session is between the first client device and the second client device [“causing the communication interface for the individual communication session to be displayed at the first client device, wherein the individual communication session is between the first client device and the second client device.”].
As to claim 20, claim 18 of patent no. 10936157 discloses the method of claim 11, wherein the group selectable item comprises an avatar associated with the second client device and an avatar associated with the third client device [“generating, by a processor, a first avatar based on a first user identifier associated with a first user of a first client device, a second avatar based on a second user identifier associated with a second user of a second client device, and a third avatar based on a third user identifier associated with a third user of a third client device, … wherein the group selectable item includes the second avatar and the third avatar;”].
As to claim 21, claim 18 of patent no. 10936157 discloses the non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations comprising: [“A non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations comprising:”]
causing a group selectable item to be displayed on a first client device, [“causing a communication list interface that includes a group selectable item to be displayed on the first client device,”]
wherein the group selectable item includes a first portion associated with a group details request and a second portion associated with a group communication session; [“wherein the request for the group communication session is generated by the first client device when the first user selects a first portion of the group selectable item displayed on the first client device; … wherein the group details request is generated by the first client device when the first user selects a second portion of the group selectable item displayed on the first client device;”] 
receiving the group details request from the first client device, wherein the group details request is generated by the first client device when a first user selects a portion of the group selectable item displayed on the first client device, the first user associated with the first client device; and [“receiving a group details request from the first client device, wherein the group details request is generated by the first client device when the first user selects a second portion of the group selectable item displayed on the first client device; and”]
in response to receiving the group details request, causing a group card interface to be displayed by the first client device, wherein the group card interface comprises a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices, [“in response to receiving the group details request, causing a group card interface to be displayed by the first client device, wherein the group card interface comprises a location sharing selectable item that allows a location of the first client device to be shared with the group of client devices”]
wherein the group of client devices comprises the first client device, a second client device, and a third client device [“wherein a group of client devices comprises the first client device, the second client device and the third client device,”].
As to claim 22, claim 18 of patent no. 10936157 discloses the non-transitory computer-readable storage medium of claim 21, wherein the operations further comprising: receiving a request for the group communication session from the first client device, wherein the request for the group communication session is generated by the first client device when the first user selects the second portion of the group selectable item displayed on the first client device [“receiving a request for a group communication session from the first client device, wherein the request for the group communication session is generated by the first client device when the first user selects a first portion of the group selectable item displayed on the first client device;”].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14, 16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Barman et al (US 20070208802 A1 thereafter "Barman"), in view of Kim et al (US 20170346777 A1 thereafter "Kim"), in view of Shan et al (US 20160295384 A1 thereafter "Shan").
As to claim 1, Barman discloses a system comprising: a processor; and a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising: [A memory stores instructions to perform the below method using a processor [See ¶-10, 127-128]. A processor is included in the system [See ¶-122]]
causing a group selectable item to be displayed on a first client device, [A tab for SD Friends is displayed on the user device [See ¶-69]]
wherein the group selectable item includes a first portion associated with a group details request and … receiving the group details request from the first client device, wherein the group details request is generated by the first client device when a first user selects a portion of the group selectable item displayed on the first client device, the first user associated with the first client device; and [The user may select a tab ("a first portion associated with a group details request") in order to view the window for it [See ¶-69]. Fig 12A shows the cards (group details) for the group SD Friends [See ¶-69]]
in response to receiving the group details request, causing a group card interface to be displayed by the first client device, wherein the group card interface comprises a … selectable item … [Fig 12A shows the cards (group card interface) for the group SD Friends [See ¶-68, 70]]
wherein the group of client devices comprises the first client device, a second client device, and a third client device [Fig 2 shows that clients 110-A - 110-D are in communication as part of a group [See ¶-47]. The members list 1250-A is shown in Fig 12A to include seven members [See ¶-87]].
However, Barman does not teach "a second portion associated with a group communication session; …a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices".
On the other hand, Kim does teach “a second portion associated with a group communication session;”.
Kim discloses an interface that displays a group chat list with a plurality of group chat room items [See ¶-124]. When the user selects a particular group chat room item, the user may enter the chat room [See ¶-101]. Fig 5 shows that a number of unread messages ("second portion associated with a group communication session") are also displayed on the group chat room item [See ¶-78, 125].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface to incorporate the teachings of Kim's unread messages indicator.
Motivation to do so would be to display abstract information about a chat room prior to entering it, as taught by Kim [See ¶-74-75, 78].
However, Barman, and Kim do not teach “a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices".
On the other hand, Shan does teach "a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices".
Shan discloses that location sharing with a group of users (group of client devices) can be initiated using a menu (location sharing selectable item) [See ¶-82-83]. Each user is associated with a device (group of client devices) [See ¶-92].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface, and Kim's unread messages indicator to incorporate the teachings of Shan's location sharing.
Motivation to do so would be to allow a user to quickly share and request sharing of user locations, as taught by Shan [See ¶-3].
As to claim 2, Barman, Kim, and Shan disclose the system of claim 1, wherein the system to perform operations further comprising: receiving a request for the group communication session from the first client device, wherein the request for the group communication session is generated by the first client device [Barman, The user may select a tab in order to view the window for the group [See ¶-69]. Fig 12A shows the cards for the group SD Friends [See ¶-69]. A user may enter a message ("request for the group communication session") for display on the user's group window [See ¶-82]]
when the first user selects the second portion of the group selectable item displayed on the first client device [Kim, Fig 5 shows that a number of unread messages ("second portion associated with a group communication session") are also displayed on the group chat room item [See ¶-78, 125]. When the user selects a particular group chat room item, the user may enter the chat room (group communication session) [See ¶-101], a skilled artisan would understand that this would include selecting the number of unread messages indicator (second portion)].
As to claim 3, Barman, Kim, and Shan disclose the system of claim 2, wherein the system to perform operations further comprising: in response to receiving the request for the group communication session, causing a communication interface for the group communication session to be displayed at the first client device, wherein the group communication session is between the group of client devices [Barman, the user's new message is added to the message card (communication interface) for all users (group of client devices) [See ¶-82]. A skilled artisan would understand that the new message would thus be displayed for the user that created the new message at their client device (first client device)].  
As to claim 4, Barman, Kim, and Shan disclose the system of claim 3, wherein the system to perform operations further comprising: receiving content for an electronic message from the first client device to the group of client devices for the group communication session [Barman, the user's new message is added to the message card for all users ("receiving content") [See ¶-82, 117]].
[Examiner's note: The limitation "includes … or …" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "an add member item that allows the first client device to add a fourth client device to the group of client devices, or a leaving group item that allows the first client device to be removed from the group of client devices" teaches the entire limitation]
As to claim 6, Barman, Kim, and Shan disclose the system of claim 1, wherein the group card interface includes … an add member item that allows the first client device to add a fourth client device to the group of client devices, [Barman, the user may invite a user (fourth client device) to a group via a button (add member item) [See ¶-84-85]. The "Invite Someone" button is shown in Fig 12A within the Members card 1250-A]
or a leaving group item that allows the first client device to be removed from the group of client devices [Barman, A leave group button (leaving group item) for leaving the group may be displayed [See ¶-85]]. 
As to claim 11, Barman discloses a method comprising: causing, by a processor, a group selectable item to be displayed on a first client device, [A tab for SD Friends is displayed on the user device [See ¶-69]]
wherein the group selectable item includes a first portion associated with a group details request and … receiving the group details request from the first client device, wherein the group details request is generated by the first client device when a first user selects a portion of the group selectable item displayed on the first client device, the first user associated with the first client device; and [The user may select a tab ("first portion associated with a group details request") in order to view the window for it [See ¶-69]. Fig 12A shows the cards (group details) for the group SD Friends [See ¶-69]]
in response to receiving the group details request, causing a group card interface to be displayed by the first client device, wherein the group card interface comprises a … selectable item … [Fig 12A shows the cards (group card interface) for the group SD Friends [See ¶-68, 70]]
wherein the group of client devices comprises the first client device, a second client device, and a third client device [Fig 2 shows that clients 110-A - 110-D are in communication as part of a group [See ¶-47]. The members list 1250-A is shown in Fig 12A to include seven members [See ¶-87]].
However, Barman does not teach "a second portion associated with a group communication session; … a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices".
On the other hand, Kim does teach “a second portion associated with a group communication session;”.
Kim discloses an interface that displays a group chat list with a plurality of group chat room items [See ¶-124]. When the user selects a particular group chat room item, the user may enter the chat room [See ¶-101]. Fig 5 shows that a number of unread messages ("second portion associated with a group communication session") are also displayed on the group chat room item [See ¶-78, 125].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface to incorporate the teachings of Kim's unread messages indicator.
Motivation to do so would be to display abstract information about a chat room prior to entering it, as taught by Kim [See ¶-74-75, 78].
However, Barman, and Kim do not teach “a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices".
On the other hand, Shan does teach "a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices".
Shan discloses that location sharing with a group of users (group of client devices) can be initiated using a menu (location sharing selectable item) [See ¶-82-83]. Each user is associated with a device (group of client devices) [See ¶-92].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface, and Kim's unread messages indicator to incorporate the teachings of Shan's location sharing.
Motivation to do so would be to allow a user to quickly share and request sharing of user locations, as taught by Shan [See ¶-3].
As to claim 12, Barman, Kim, and Shan disclose the method of claim 11, further comprising: receiving a request for the group communication session from the first client device, wherein the request for the group communication session is generated by the first client device [Barman, The user may select a tab in order to view the window for the group [See ¶-69]. Fig 12A shows the cards for the group SD Friends [See ¶-69]. A user may enter a message ("request for the group communication session") for display on the user's group window [See ¶-82]]
when the first user selects the second portion of the group selectable item displayed on the first client device [Kim, Fig 5 shows that a number of unread messages ("second portion associated with a group communication session") are also displayed on the group chat room item [See ¶-78, 125]. When the user selects a particular group chat room item, the user may enter the chat room (group communication session) [See ¶-101], a skilled artisan would understand that this would include selecting the number of unread messages indicator (second portion)].
As to claim 13, Barman, Kim, and Shan disclose the method of claim 12, further comprising: in response to receiving the request for the group communication session, causing a communication interface for the group communication session to be displayed at the first client device, wherein the group communication session is between the group of client devices [Barman, the user's new message is added to the message card (communication interface) for all users (group of client devices) [See ¶-82]. A skilled artisan would understand that the new message would thus be displayed for the user that created the new message at their client device (first client device)].  
As to claim 14, Barman, Kim, and Shan disclose the method of claim 13, further comprising: receiving content for an electronic message from the first client device to the group of client devices for the group communication session [Barman, the user's new message is added to the message card for all users ("receiving content") [See ¶-82, 117]].
[Examiner's note: The limitation "includes … or …" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "an add member item that allows the first client device to add a fourth client device to the group of client devices, or a leaving group item that allows the first client device to be removed from the group of client devices" teaches the entire limitation]
As to claim 16, Barman, Kim, and Shan disclose the method of claim 11, wherein the group card interface includes … an add member item that allows the first client device to add a fourth client device to the group of client devices, [Barman, the user may invite a user (fourth client device) to a group via a button (add member item) [See ¶-84-85]. The "Invite Someone" button is shown in Fig 12A within the Members card 1250-A]
or a leaving group item that allows the first client device to be removed from the group of client devices [Barman, A leave group button (leaving group item) for leaving the group may be displayed [See ¶-85]]. 
As to claim 21, Barman discloses a non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations comprising: [A memory stores instructions to perform the below method using a processor [See ¶-10, 127-128]. A processor is included in the system [See ¶-122]]
causing a group selectable item to be displayed on a first client device, [A tab for SD Friends is displayed on the user device [See ¶-69]]
wherein the group selectable item includes a first portion associated with a group details request and …receiving the group details request from the first client device, wherein the group details request is generated by the first client device when a first user selects a portion of the group selectable item displayed on the first client device, the first user associated with the first client device; and [The user may select a tab ("first portion associated with a group details request") in order to view the window for it [See ¶-69]. Fig 12A shows the cards (group details) for the group SD Friends [See ¶-69]]
in response to receiving the group details request, causing a group card interface to be displayed by the first client device, wherein the group card interface comprises a … selectable item … [Fig 12A shows the cards (group card interface) for the group SD Friends [See ¶-68, 70]]
wherein the group of client devices comprises the first client device, a second client device, and a third client device [Fig 2 shows that clients 110-A - 110-D are in communication as part of a group [See ¶-47]. The members list 1250-A is shown in Fig 12A to include seven members [See ¶-87]].
However, Barman does not teach "a second portion associated with a group communication session; …a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices".
On the other hand, Kim does teach “a second portion associated with a group communication session;”.
Kim discloses an interface that displays a group chat list with a plurality of group chat room items [See ¶-124]. When the user selects a particular group chat room item, the user may enter the chat room [See ¶-101]. Fig 5 shows that a number of unread messages ("second portion associated with a group communication session") are also displayed on the group chat room item [See ¶-78, 125].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface to incorporate the teachings of Kim's unread messages indicator.
Motivation to do so would be to display abstract information about a chat room prior to entering it, as taught by Kim [See ¶-74-75, 78].
However, Barman, and Kim do not teach “a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices".
On the other hand, Shan does teach "a location sharing selectable item that allows a location of the first client device to be shared with a group of client devices".
Shan discloses that location sharing with a group of users (group of client devices) can be initiated using a menu (location sharing selectable item) [See ¶-82-83]. Each user is associated with a device (group of client devices) [See ¶-92].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface, and Kim's unread messages indicator to incorporate the teachings of Shan's location sharing.
Motivation to do so would be to allow a user to quickly share and request sharing of user locations, as taught by Shan [See ¶-3].
As to claim 22, Barman, Kim, and Shan disclose the non-transitory computer-readable storage medium of claim 21, wherein the operations further comprising: receiving a request for the group communication session from the first client device, wherein the request for the group communication session is generated by the first client device [Barman, The user may select a tab in order to view the window for the group [See ¶-69]. Fig 12A shows the cards for the group SD Friends [See ¶-69]. A user may enter a message ("request for the group communication session") for display on the user's group window [See ¶-82]]
when the first user selects the second portion of the group selectable item displayed on the first client device [Kim, Fig 5 shows that a number of unread messages ("second portion associated with a group communication session") are also displayed on the group chat room item [See ¶-78, 125]. When the user selects a particular group chat room item, the user may enter the chat room (group communication session) [See ¶-101], a skilled artisan would understand that this would include selecting the number of unread messages indicator (second portion)].
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barman et al (US 20070208802 A1 thereafter “Barman”), in view of Kim et al (US 20170346777 A1 thereafter “Kim”), in view of Shan et al (US 20160295384 A1 thereafter "Shan"), in view of Linner (US 20170083168 A1).
As to claim 5, Barman, Kim, and Shan do not teach "in response to the content for the electronic message being received, causing the group selectable item including a new message indication to be displayed by the second client device and the third client device, respectively."
On the other hand, Linner does teach "in response to the content for the electronic message being received, causing the group selectable item including a new message indication to be displayed by the second client device and the third client device, respectively."
Linner discloses that a new message may be received from another user in a group chat [See ¶-11]. A new message badge may be displayed on a group chat area (group selectable item) in response to the new message [See ¶-11]. The chat may be a one-to-one chat, or a group chat, i.e. two or more [See ¶-11, 14]. A skilled artisan would understand that all clients in the group chat would display the new message badge.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface, Kim’s unread messages indicator, and Shan’s location sharing to incorporate the teachings of Linner's new message indicator.
Motivation to do so would be to enable a user to manage multiple chat sessions at a time, as taught by Linner [See ¶-2, 10].
As to claim 15, Barman, Kim, and Shan do not teach "in response to the content for the electronic message being received, causing the group selectable item including a new message indication to be displayed by the second client device and the third client device, respectively."
On the other hand, Linner does teach "in response to the content for the electronic message being received, causing the group selectable item including a new message indication to be displayed by the second client device and the third client device, respectively."
Linner discloses that a new message may be received from another user in a group chat [See ¶-11]. A new message badge may be displayed on a group chat area (group selectable item) in response to the new message [See ¶-11]. The chat may be a one-to-one chat, or a group chat, i.e. two or more [See ¶-11, 14]. A skilled artisan would understand that all clients in the group chat would display the new message badge.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface, Kim’s unread messages indicator, and Shan’s location sharing to incorporate the teachings of Linner's new message indicator.
Motivation to do so would be to enable a user to manage multiple chat sessions at a time, as taught by Linner [See ¶-2, 10].
Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barman et al (US 20070208802 A1 thereafter “Barman”), in view of Kim et al (US 20170346777 A1 thereafter “Kim”), in view of Shan et al (US 20160295384 A1 thereafter "Shan"), in view of Qureshi et al (US 20060101119 A1 thereafter "Qureshi"), in view of Silbey et al (US 20130111366 A1 thereafter "Silbey").
As to claim 7, Barman, Kim, and Shan do not teach "causing a communication list interface to be displayed on the first client device including an individual selectable item associated with the second client device that includes a second avatar."
On the other hand, Qureshi does teach "causing a communication list interface to be displayed on the first client device including an individual selectable item associated with the second client device ..."
Qureshi discloses that a user may select a contact (individual selectable item) from a contact list (communication list interface) to initiate an IM chat with a contact (second client device) [See ¶-111]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface, Kim’s unread messages indicator, and Shan’s location sharing to incorporate the teachings of Qureshi's contact list.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Qureshi's contact list would have predictably resulted in allowing a user to quickly identify a contact to initiate a conversation with.
However, Barman, Kim, Shan, and Qureshi do not teach "an individual selectable item … that includes a second avatar." (Emphasis added.)
On the other hand, Silbey does teach "an individual selectable item … that includes a second avatar." (Emphasis added.)
Silbey discloses that a friends list may include representations of friend's avatars (second avatar) [See ¶-5, 36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface, Kim’s unread messages indicator, Shan’s location sharing, and Qureshi's contact list to incorporate the teachings of Silbey's avatar friend list.
Motivation to do so would be to about the friend, and to convey information about the game or online activity that the friend is engaged in, as taught by Silbey [See ¶-36].
As to claim 8, Barman, Kim, Shan, Qureshi, and Silbey disclose the system of claim 7, wherein the system to perform operations further comprising: receiving a request for an individual communication session from the first client device, [Qureshi, The receiving contact receives a request to join a conversation with the sending user [See ¶-114, 117]]
wherein the request for the individual communication session is generated by the first client device when the first user selects the individual selectable item associated with the second client device that is displayed on the first client device [Qureshi, The requesting user (first user) may select a contact (individual selectable item) from a contact list (communication list interface) to initiate an IM chat with a contact (second client device) [See ¶-111]].
As to claim 9, Barman, Kim, Shan, Qureshi, and Silbey disclose the system of claim 8, wherein the system to perform operations further comprising: causing the communication interface for the individual communication session to be displayed at the first client device, wherein the individual communication session is between the first client device and the second client device [Qureshi, A conversation window is displayed for the initiating user [See ¶-50]. When the receiving user selects the IM alert, a conversation window is displayed for them and the conversation between the sending (first client device) and receiving user (second client device) is shown [See ¶-117-118]].
As to claim 17, Barman, Kim, and Shan do not teach "causing a communication list interface to be displayed on the first client device including an individual selectable item associated with the second client device that includes a second avatar."
On the other hand, Qureshi does teach "causing a communication list interface to be displayed on the first client device including an individual selectable item associated with the second client device ..."
Qureshi discloses that a user may select a contact (individual selectable item) from a contact list (communication list interface) to initiate an IM chat with a contact (second client device) [See ¶-111]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface, Kim’s unread messages indicator, and Shan’s location sharing to incorporate the teachings of Qureshi's contact list.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Qureshi's contact list would have predictably resulted in allowing a user to quickly identify a contact to initiate a conversation with.
However, Barman, Kim, Shan, and Qureshi do not teach "an individual selectable item … that includes a second avatar." (Emphasis added.)
On the other hand, Silbey does teach "an individual selectable item … that includes a second avatar." (Emphasis added.)
Silbey discloses that a friends list may include representations of friend's avatars (second avatar) [See ¶-5, 36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group interface, Kim’s unread messages indicator, Shan’s location sharing, and Qureshi's contact list to incorporate the teachings of Silbey's avatar friend list.
Motivation to do so would be to about the friend, and to convey information about the game or online activity that the friend is engaged in, as taught by Silbey [See ¶-36].
As to claim 18, Barman, Kim, Shan, Qureshi, and Silbey disclose the method of claim 17, further comprising: receiving a request for an individual communication session from the first client device, [Qureshi, The receiving contact receives a request to join a conversation with the sending user [See ¶-114, 117]]
wherein the request for the individual communication session is generated by the first client device when the first user selects the individual selectable item associated with the second client device that is displayed on the first client device [Qureshi, The requesting user (first user) may select a contact (individual selectable item) from a contact list (communication list interface) to initiate an IM chat with a contact (second client device) [See ¶-111]].
As to claim 19, Barman, Kim, Shan, Qureshi, and Silbey disclose the method of claim 18, further comprising: causing the communication interface for the individual communication session to be displayed at the first client device, wherein the individual communication session is between the first client device and the second client device [Qureshi, A conversation window is displayed for the initiating user [See ¶-50]. When the receiving user selects the IM alert, a conversation window is displayed for them and the conversation between the sending (first client device) and receiving user (second client device) is shown [See ¶-117-118]].
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barman et al (US 20070208802 A1 thereafter “Barman”), in view of Kim et al (US 20170346777 A1 thereafter “Kim”), in view of Shan et al (US 20160295384 A1 thereafter "Shan"), in view of Zhang (US 20160328140 A1).
As to claim 10, Barman, Kim, and Shan do not teach "wherein the group selectable item comprises an avatar associated with the second client device and an avatar associated with the third client device."
On the other hand, Zhang does teach "wherein the group selectable item comprises an avatar associated with the second client device and an avatar associated with the third client device."
Zhang discloses that the avatar for a message group (group selectable item) may be a combination of avatars for the plurality of users (“an avatar associated with the second client device and an avatar associated with the third client device”) [See ¶-87]. The avatar is displayed in the group message dialog window [See ¶-85].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group tab, Kim’s unread messages indicator, and Shan’s location sharing to incorporate the teachings of Zhang's group avatar.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Zhang's group avatar would have predictably resulted in allowing the user to quickly identify the users involved in the message group.
As to claim 20, Barman, Kim, and Shan do not teach "wherein the group selectable item comprises an avatar associated with the second client device and an avatar associated with the third client device."
On the other hand, Zhang does teach "wherein the group selectable item comprises an avatar associated with the second client device and an avatar associated with the third client device."
Zhang discloses that the avatar for a message group (group selectable item) may be a combination of avatars for the plurality of users (“an avatar associated with the second client device and an avatar associated with the third client device”) [See ¶-87]. The avatar is displayed in the group message dialog window [See ¶-85].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Barman's group tab, Kim’s unread messages indicator, and Shan’s location sharing to incorporate the teachings of Zhang's group avatar.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Zhang's group avatar would have predictably resulted in allowing the user to quickly identify the users involved in the message group.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173